Title: To Thomas Jefferson from Tench Coxe, [7 April 1793]
From: Coxe, Tench
To: Jefferson, Thomas



Sunday [7 Apr. 1793]

Mr. Coxe has the honor to inform Mr. Jefferson that he has been attentive to the State of Exchange on Holland and Britain since last Monday Morning. He found that bills on England sold on that day and Tuesday at par on a credit of 60 days the buyer allowing the interest—and for cash at small discounts, about 1 ⅌Ct. or £165 currency for £100 stg. Dutch bills were about 3/ ⅌ guilder at the same time, and have continued so thro the week, tho Mr. Coxe thinks it not improbable that they might have been procured on Friday or Saturday a little lower for Cash. British Bills sold after the packet went away at 162½ to 165 ⅌Ct., par is 166 ⅔.
The certainty of war renders it highly probable that bills will be lower early in this week, and Mr. Coxe doubts not purchases may be made as low on Monday, Tuesday and Wednesday as at the lowest Moment of the past week. He should not be at all surprized, if the orders by the British mail just received should produce great Bill drawing, and a considerable reduction of the rate of Exchange. He proposes to communicate to Mr. Jefferson the appearances of to Morrow and the next day.
He begs leave to suggest an Attention to the State of things in Holland, where the payers of bills will most probably be unable to keep themselves in order if an Invasion, and motion of the people should take place—Events, which may perhaps be indicated by the accounts by the packet.
